DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities: In claim 1 line 6, (…each surfaces S2 to S2N.), the period should be omitted and replaced with comma “,”. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 22 and 24 of U.S. Patent No. 10,571,644. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.











Instant application
Patent No. US 10,571,644
Claim 1:
A digital camera comprising: a) an optical lens module including N ≥ 3 lens elements Li having a first optical axis, each lens element comprising a respective front surface S2i-1 and a respective rear surface S2i, the lens element surfaces marked Sk where 1≤k ≤ 2N, wherein each lens element surface Sk has a clear height value CH(Sk) and wherein clear height value CH(S1) of surface S1 is greater than a clear height value of each of surfaces S2 to S2N, b) an image sensor; and c) an optical path folding element (OPFE) for providing a folded optical path between an object and the lens elements.








Claim 1: 
A digital camera, comprising: a) N lens elements having a symmetry along a first optical axis, wherein N is equal to or greater than 3; b) an image sensor; c) an optical path folding element (OPFE) operative to provide a folded optical path from a first optical path to a second optical path; and d) a barrel with a cavity in which the plurality of lens elements are held, wherein a height of cavity measured along the first optical path is variable along the first optical axis, wherein the cavity comprises a first portion in which a first lens element L1 of the N lens elements is located and a second portion in which at least the last lens element LN of the other lens elements closest to the sensor is located, wherein a height of the first portion of the cavity H1 is greater than the height of the second portion of the cavity H.sub.2, so that H1>1.1xH2, wherein each lens element of the N lens elements comprises a respective front surface S2i-1 and a respective rear surface S2i, the lens element surfaces marked Sk where 1≤k≤2N, wherein each lens element surface Sk has a clear height value CH(Sk), and wherein clear height value CH(S1) of surface S.sub.1 is greater than a clear height value of each of surfaces S2 to S2N.


Claim 6. The digital camera of claim 1, wherein L1 is made of glass. 








Claim 5. The digital camera of claim 1, wherein lens element L1 is made of plastic. 


Claim 8. The digital camera of claim 7, wherein Li is made of plastic for any 2≤i≤N. 




Claim 6. The digital camera of claim 1, wherein lens element Li is made of plastic for any 2i≤1≤N.
Claim 9. The digital camera of claim 1, wherein the optical lens module is a front aperture lens.

Claim 7. The digital camera of claim 1, wherein the N lens elements form a front aperture lens module. 

Claim 10. The digital camera of claim 1, wherein CH (S1) < 7 mm. 

Claim 24. The digital camera of claim 1, wherein CH (S1) < 7 mm.
Claim 11. The digital camera of claim 1, wherein CA(S1) is greater than CA(Sk) for 2≤k≤2N-1, and wherein CA(S2N)≤CA(S1).
Claim 22. The digital camera of claim 1, wherein each lens elements of the N lens elements comprises a respective front surface S2i-1 and a respective rear surface S2i, the lens element surfaces marked Sk where 1≤k≤2N, wherein each respective lens element surface S≤k has a clear aperture value CA(Sk), wherein CA(S1) is greater than CA(Sk) for 2≤k≤2N and wherein CA(S2N)≤CA(S1).

	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 1 recites wherein each lens element comprises a respective front surface S2i-1 and a respective rear surface S2i, however, symbol “i” has never defined within the context of the claim, and renders the claimed limitation unclear. For examination purpose, Examiner will interpret “i” as “N” which is the number of lenses.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the closest prior art, Shabtay et al. US 2016/0291295 A1 to Corephotonics Ltd., (hereinafter “Shabtay”) discloses a digital camera comprising:
a) an optical lens module including N ≥ 3 lens elements Li having a first optical axis (a zoom digital camera including an optic lens module 210 including tele lens module 220a having five lenses (lens elements); abstract; figure 10A; paragraphs [0085] & [0130}), each lens element comprising a respective front surface S2i-1 and a respective rear surface S2i (each of the five lenses has a front surface and a back surface; figure 10A; paragraph [0130}), the lens element surfaces marked Sk where 1 ≤k ≤ 2N (the five lenses have surfaces such that the can be marked wherein the meet the criteria Sk where 1 ≤k ≤ 2N; figure 10A; paragraph [0130));
 b) an image sensor; (a tele image sensor 224 (image sensor); figure 7; paragraph [0024)) and

However, Shabtay fails to explicitly teach wherein each lens elements of the N lens elements comprises a respective front surface S2i-1- and a respective rear surface S2i, the lens element surfaces marked Sk where 1≤ k ≤ 2N, wherein each lens element surface Sk has a clear height value CH(Sk) and wherein clear height value CH(S1) of surface S1 is greater than a clear height value of each of surfaces S2 to S2N.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872